Title: From James Madison to Benjamin Rush, 1 October 1792
From: Madison, James
To: Rush, Benjamin


Orange Virga. Ocr. 1. 1792
I thank you my dear Sir for the obliging communications in your letter of the 10th Sepr. which I have but just recd; and am pleased to find your hopes so much re-animated by the aspect of our affairs. Much if not all may depend on the choice of an independent and virtuous representation for Penna. The enemies of republicanism seem aware of this, and to be exhausting their artifices to mislead your people. The malicious & slanderous attack on Mr. Jefferson must have had this for its more particular object. We may assure ourselves however that all such wicked tricks will in the end be their own punishment. I even hope there may be time eno’ for truth in the present instance to make itself known before the falsehood can effect its immediate purposes.
In this State there is less agitation. The complexion of federal policy, is so generally condemned, that there is not eno’ of disagreement to disturb the ordinary calm. Our districts also being not yet laid off, the competitions, which will be rather personal than political, have not yet commenced. It may be counted on I think that no candidate who is not a real or ostensible republican will be countenanced by the voice of a single County in the State.
Little has passed within my sphere on the subject of a V. P. I sincerely regret on several accounts that the present Incumbent is to undergo the mortification that awaits him; for if he shd. not be thrown out the number of adverse votes will have that effect on his sensibility. But his political sins are held unpardonable by the republican zeal of this quarter. His only resource lies in the federal prejudices agst. his antagonist, which may in some overpower the republican ones agst. himself. It is to be regretted also that an antagonist, as one is unavoidable, could not be found, who would better unite those of every party who have at bottom the same object, and by that means exhibit a more decisive proof of the republicanism of the people. The gentleman you name, however fitted the talen⟨t⟩ & tone of his mind may be, is too little known to some parts of the Union.
Our State legislature met yesterday. In that focus the scattered mind of our extensive country, will be tolerably well ascertained. I do not expect to be an eye witness, but shall probably be enabled by my correspondents on the spot, to furnish you on my return to Philada. with my quota of information towards a general estimate of our future prospects. With great affection I am Dr. Sir Yr. friend & servt.
Js. Madison Jr
I have destroyed your letter & shall be equally attentive to the other parts of your injunction.
